DETAILED ACTION
In response to communication filed on 3/6/2020.
Claims 1-23 are pending.
Claims 1-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a resource manager coupled to communicate to the access point” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 11, the limitation “the resource manager analyzes both symmetric and asymmetric load architectures” lacks enablement because the specification does not disclose on how symmetric load architectures are taken into account with regards to the analysis of both symmetric and asymmetric loads used in identifying a preferred connection architecture.  The specifications only accounts for and treats asymmetric traffic and how it creates unequal load [refer Specifications; paragraphs 0037-0038].  

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1,8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a resource manager coupled to communicate to the access point” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specifications or drawings do not identify a resource manager, nor do they disclose sufficient structure within either drawings or specifications to what a resource manager is supposed to comprise of.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 8, the limitation “potentially overlapping frequency transmission bands are identified” is indefinite because it is unclear to what constitutes a potentially overlapping frequency transmission band since the claim language suggests that frequency bands can, but do not definitively and merely have the capacity to overlap.  For the purposes of examination, the limitation will be interpreted as any overlapping transmission band.
Regarding claim 11, the limitation “the resource manager analyzes both symmetric and asymmetric load architectures comprising of potential connection topologies between the access point, the first extender and the second extender” is indefinite because it is unclear to what comprises of a symmetric load architecture with regards to it being considered alongside asymmetric load architectures for identifying a preferred connection architecture since a symmetric load architecture can be seen as either a completely even or balanced load, or a topology in which extenders are evenly spaced in a topology.  For the purposes of examination, the limitations will be interpreted with regards to considering different extender layouts, both parallel or in sequence connections, for identifying a preferred connection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,6,7-10,12-14,16,18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US Pub. 2015/0223160)(H1 hereafter).

Regarding claim 1, H1 teaches a network system [refer Fig. 2; 200] comprising: 
an access point [refer Fig. 2; 204] coupled to a backend network [refer Fig. 2; 202], the access point having a plurality of wireless interfaces [refer Fig. 5; 504][paragraph 0064] on which a plurality of extenders [refer Fig. 2; 206, 208, 210] communicate [paragraph 0018]; 
a first extender [refer Fig. 2; 206] within the plurality of extenders [refer Fig. 2; 206, 208, 210], the first extender coupled to (i.e. in communication with) at least one of a first plurality of terminals [refer Fig. 2; 242][paragraph 0038], the first extender communicates with a first wireless interface in the plurality of wireless interfaces on the access point [paragraph 0036]; 
a second extender [refer Fig. 2; 208] within the plurality of extenders [refer Fig. 2; 206, 208, 210], the second extender coupled to at least one of a second plurality of terminals [refer Fig. 2; 240], the second extender communicates with a second wireless interface in the plurality of wireless interfaces on the access point [paragraph 0036]; and 


Regarding claim 6, H1 teaches the access point measures interference across a frequency range (channel conditions include detection of interferers and blockers to wireless frequencies (i.e. interference))[paragraph 0040], the interference measurement being provided to the resource manager and used at least in part to identify the preferred connection architecture [paragraph 0043].  

Regarding claim 7, H1 teaches the resource manager receives band allocation information (i.e. data throughput rate) across a plurality of potential connections between the access point, the first extender and the second extender [paragraph 0040], the received band allocation information being used at least in part to determine the preferred connection architecture [paragraph 0043].  

Regarding claim 8, H1 teaches potentially overlapping frequency transmission bands (i.e. interferers for wireless frequencies) are identified between a first connection between the first extender and the access point and a second connection between the first extender and the second extender (channel 

Regarding claim 9, H1 fails to disclose the resource manager manages time slots (i.e. time period) between the first connection and the second connection to reduce interference (i.e. provide optimal service)[paragraph 0045].  

Regarding claim 10, H1 teaches band steering (i.e. wireless steering) is implemented to manage a set of a connections selected from the plurality of potential connections (the central access point can select for a wireless client a particular access point or range extender based upon channel conditions [paragraph 0039], the central access point specifically having the ability to steer client devices [paragraph 0041]) in order to reduce interference across the determined preferred connection architecture (channel conditions can include detection of interferers to wireless frequencies used in communication)[paragraph 0040].  

Regarding claim 12, H1 teaches at least one of the possible connection architectures comprises a connection topology [paragraph 0043][refer Fig. 2].  

Regarding claim 13, H1 teaches a resource manager [refer Fig. 5; 508][paragraph 0066] comprising: 

a processor (i.e. network selection unit)[refer Fig. 5; 512] coupled to receive the power measurements and the plurality of measurements related to throughput (the network analysis unit collects channel conditions for the CAP [paragraph 0042], the network selection unit uses the collected channel conditions to make determinations [paragraph 0043]), the processor determines a preferred connection architecture between the access point and at least one extender within the plurality of extenders [paragraph 0043], the preferred connection architecture is determined based at least in part on the power measurements and the at least one measurement related to throughput (the network selection unit uses the collected channel conditions by the network analysis unit to select an extender for a wireless client)[paragraph 0043].  

Regarding claim 14, H1 teaches the at least one measurement related to throughput comprise a plurality of interference measurements across the plurality of potential connection topologies (channel conditions can include detection of interferers and blockers in and adjacent to wireless frequencies (i.e. interference))[paragraph 0040] and a plurality of load measurements related to terminals within the network (i.e. network loading, congestion and usage [paragraph 0039], network loading relating to channel utilization such as near capacity [paragraph 0040]).  



Regarding claim 18, H1 teaches the resource manager is integrated within the access point [refer Fig. 5; 508][paragraph 0066].  

Regarding claim 19, H1 teaches at least one of the possible connection architectures comprises a connection topology [paragraph 0043][refer Fig. 2].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2,3,11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US Pub. 2015/0223160)(H1 hereafter) in view of Abiri et al. (US Pub. 2020/0229193)(A1 hereafter).

Regarding claim 2, H1 teaches the preferred connection architecture is determined based at least on (1) a plurality of RSSI power measurements across the plurality of possible connection architectures [paragraph 0042], (2) a plurality of interference measurements across the plurality of possible connection architectures [paragraph 0040], (3) a first load measurement associated with the first plurality of terminals (i.e. channel conditions that include network loading, congestion, and usage of frequencies and channels available for use by the access point, REs and client devices)[paragraph 0039]. 

A1 discloses that a variety of clients in a network [refer Fig. 1] perform measurements for wireless characteristics [paragraph 0033], a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the control entity can receive clients and other measurement information from access points and range extenders to provide management [paragraph 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of multiple clients for load balancing as taught by A1.  One would be motivated to do so to provide an improvement to a wireless network and improve resource allocation [refer A1; paragraph 0003].

Regarding claim 3, H1 fails to disclose the plurality of measurements related to throughput comprises a first load measurement on the first plurality of terminals and a second load measurement on the second plurality of terminals.  
A1 discloses that a variety of clients in a network [refer Fig. 1] perform measurements for wireless characteristics [paragraph 0033], a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the control entity can receive clients and other measurement information from access points and range extenders to provide management [paragraph 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of multiple clients for load balancing as taught by A1.  One would be 

Regarding claim 11, H1 teaches identifying a preferred connection architecture (a network selection unit uses information collected by the network analysis unit to determine which access point or extenders will provide better performance running on a client)[paragraph 0043].
However H1 fails to disclose the resource manager analyzes both symmetric and asymmetric load architectures comprising a plurality of potential connection topologies between the access point, the first extender, and the second extender, the analyzed symmetric and asymmetric load architectures are used at least in part to identify the preferred connection architecture.  
A1 discloses a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the control entity can receive clients and other measurement information from access points and range extenders to provide management [paragraph 0035], the network comprised of direct connected range extenders (i.e. symmetric) and slave extenders (i.e. asymmetric) with clients attached to each [refer Fig. 1][paragraph 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of multiple clients for load balancing as taught by A1.  One would be motivated to do so to provide an improvement to a wireless network and improve resource allocation [refer A1; paragraph 0003].

Regarding claim 15, H1 teaches the potential connection topologies comprise a topology in which at least a first extender of the plurality of extenders is connected to the access point via a daisy-chain (i.e. 
However H1 fails to disclose a topology in which every extender in the plurality of extenders is connected via a point-to-point connection to the access point.  
A1 discloses a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the network comprised of direct connected range extenders (i.e. point to point) and slave extenders (i.e. daisy chain) with clients attached to each [refer Fig. 1][paragraph 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of different range extender configurations as taught by A1.  One would be motivated to do so to provide an improvement to a wireless network and improve resource allocation [refer A1; paragraph 0003].
	
Regarding claim 17, H1 fails to explicitly disclose the resource manager is a cloud resource.  
	A1 discloses that a central serving device entity to balance or optimize a WLAN network can be defined as a main AP, gateway, or a cloud based service [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate an entity as a cloud based service as taught by A1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor to yield predictable results.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of Kamlani et al. (US Pub. 2014/0328257)(K1 hereafter).

Regarding claim 4, H1 fails to disclose the first extender has a first plurality of connectivity rules and a first set of performance objectives and the second extender has a second plurality of connectivity rules and a second set of performance objectives.  
	K1 discloses SoftAPs that are used to extend the range of access points [paragraph 0032], in which each implement certain interference controlling operations and operating in multiple frequency bands (i.e. connectivity rules)[paragraph 0031], the SoftAPs can receive capabilities from other stations and other SoftAPs and make determinations on a mode of operation [paragraph 0040], a SoftAP policy discovery is used and based upon various parameters, such as channel interference, throughput capabilities, etc. [paragraph 0047]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for range extenders [refer Fig. 2] to incorporate establish connectivity with range extending devices, such as a SoftAP, using appropriate connections and parameters accordingly as taught by K1.  One would be motivated to do so to provide interference controlling operations [refer K1; paragraph 0031].

Regarding claim 5, H1 teaches determining the preferred connection architecture (a network selection unit uses information collected by the network analysis unit to determine which access point or extenders will provide better performance running on a client)[paragraph 0043].
However H1 fails to disclose the first and second set of plurality of connectivity rules and the first and second set of performance objectives are provided to the resource manager and used at least in part to determine the preferred connection architecture.  
	K1 discloses SoftAPs that are used to extend the range of access points [paragraph 0032], in which each implement certain interference controlling operations and operating in multiple frequency 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for range extenders [refer Fig. 2] to incorporate establish connectivity with range extending devices, such as a SoftAP, using appropriate connections and parameters accordingly as taught by K1.  One would be motivated to do so to provide interference controlling operations [refer K1; paragraph 0031].

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of Chari et al. (US Pub. 2016/0302096)(C1 hereafter).

Regarding claim 20, H1 teaches a method of defining a preferred connection architecture (i.e. selecting access point or range extenders) comprising connections between an access point (i.e. central access point)[refer Fig. 2; 204] and a plurality of extenders [refer Fig. 2; 206, 208, 210][paragraph 0043], the method comprising: 
determining a first throughput (i.e. channel condition) of a first wireless channel between the access point and a first extender [refer Fig. 2; 210] within the plurality of extenders (the network analysis unit collects channel conditions as determined by the central access point, extenders and wireless devices)[paragraph 0042], the first throughput based at least in part on a first received power measurement (i.e. received signal strength) through the first wireless channel [paragraph 0042] and a first interference measurement (i.e. detection of interferers to wireless frequencies) on the first wireless channel [paragraph 0040]; 

identifying a first load associated with the first extender and a second load associated with the second extender (the network analysis unit collects channel conditions as determined by the central access point, extenders and wireless devices [paragraph 0042], channel conditions can include network loading, congestion and wireless frequencies available for the access point and REs [paragraph 0039]); and 
selecting the preferred connection architecture (i.e. connection for a wireless client to utilize) based at least partially on the first and second loads [paragraph 0039], and at least two of the first and second throughputs (i.e. channel conditions)[paragraph 0043].  
However H1 fails to disclose determining a third throughput of a third wireless channel between the first extender and the second extender, the third throughput based at least in part on a third received power measurement through the third wireless channel and a third interference measurement on the third wireless channel.
C1 teaches assessing connection quality between extenders and an access point, such as measuring received signal strength (i.e. power) and signal to noise ratio (i.e. interference) [paragraph 0039], the extender can measure path quality between the extender and an upstream access node, or the path quality between the extender and an upstream node of a wireless mesh network location more than one link from the extender [paragraph 0039].


Regarding claim 21, H1 teaches the preferred connection architecture is implemented using band steering across the connections (the central access point can select for a wireless client a particular access point or range extender based upon channel conditions [paragraph 0039], the central access point specifically having the ability to steer client devices [paragraph 0041]).  

Regarding claim 22, H1 teaches the preferred connection architecture comprises a connection topology and a frequency band allocation (access points can provide a 5GHz frequency band for communication which can be better suited in comparison to a 2.4GHz frequency band by another access point)[paragraph 0024].  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of C1, as applied to claim 20, in further view of A1.

Regarding claim 23, H1 teaches the connection topology of the preferred connection architecture [paragraph 0043] is selected from a group consisting of topologies in which at least a first extender of the plurality of extenders is connected to the access point via a daisy-chain connection through a second extender of the plurality of extenders [refer Fig. 2; 210 to 206][paragraph 0035] and a topology (i.e. connection) in which an extender [refer Fig. 2; 208] connected via a point-to-point connection to the access point [paragraph 0035].

A1 discloses a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the network comprised of direct connected range extenders (i.e. point to point) and slave extenders (i.e. daisy chain) with clients attached to each [refer Fig. 1][paragraph 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of different range extender configurations as taught by A1.  One would be motivated to do so to provide an improvement to a wireless network and improve resource allocation [refer A1; paragraph 0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chari et al. (US Pub. 2019/0373464) discloses an extender device that can be placed to allow devices to determine best link quality metrics to determine best connection options [paragraph 0040].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412